Por cuanto la existencia de una seria duda, más o menos bien fundada por parte del abogado del peticionario, no basta por sí solo para demostrar la falta de un remedio ordinario y adecuado en ley, inclinándonos a creer que existe una ape-lación en este caso; ,
*1035Por cuaNto el supuesto error principal que se alega, si lo hubo, fué más bien de derecho que de procedimiento, y
Por ouaNto no existe ninguna cuestión de jurisdicción y los demás errores especificados por el peticionario, si existen, son aún más claramente errores de derecho, no de procedi-miento ;
Por tanto, la corte declara que no ha lugar a la expedi-ción del auto solicitado.